  Case 19-35559       Doc 34     Filed 04/06/21 Entered 04/06/21 09:49:57              Desc Main
                                   Document     Page 1 of 2

                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

In re: Lawrence E Lariviere
                                              )           19 B 35559
                                              )
                 Debtor(s)                    )           Judge A. Benjamin Goldgar


                 NOTICE OF MOTION AND CERTIFICATE OF SERVICE

Lawrence E Lariviere, 340 Holdridge Avenue, Winthrop Harbor, IL 60096
David M Siegel, 790 Chaddick Drive, Wheeling, IL 60090

      Please take notice that on May 14, 2021 at 9:15 a.m., I will appear before the Honorable
Judge A. Benjamin Goldgar or any other Bankruptcy Judge who may preside in his place and
stead, and present the attached motion to modify debtor’s confirmed plan.

       This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the
motion, you must do the following:

       To appear by video, use this link: https://zoomgov.com/. Then enter the meeting ID
and password.

      To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. Then enter the meeting ID and password.

       Meeting ID and password. The meeting ID for this hearing is 160 817 7512 and the
password is 623389. The meeting ID and password can also be found on the judge’s page on
the court’s web site.

         A party who objects to this motion and wants it called must file a Notice of Objection no
later than two (2) business days before the presentment date. If a Notice of Objection is timely
filed, the motion will be called on the presentment date. If no Notice of Objection is timely filed,
the court may grant the motion without a hearing before the date of presentment.

      I certify that this office caused a copy of this notice and the attached motion to be delivered
to the above listed debtor by depositing it in the U.S. Mail and to debtor’s attorney electronically
via the court’s CM/ECF System on April 6, 2021.

                                                          /s/ Glenn Stearns
                                                          Glenn Stearns, Trustee

Glenn Stearns, Chapter 13 Trustee
801 Warrenville Road, Suite 650
Lisle, IL 60532 (630) 981-3888
  Case 19-35559        Doc 34   Filed 04/06/21 Entered 04/06/21 09:49:57             Desc Main
                                  Document     Page 2 of 2

                                 MOTION TO MODIFY PLAN

     Now Comes Glenn Stearns, Chapter 13 Trustee, requesting modification of the above
debtor’s plan pursuant to 11 U.S.C. § 1329 and in support thereof, states the following:
       1. On December 18, 2019, the debtor filed a petition under Chapter 13.
       2. The debtor’s modified plan filed March 16, 2020 (Doc 22) was confirmed on March
           27, 2020.
       3. The debtor’s plan provides for payments of $450 per month for a minimum 36
           months with secured, administrative and priority claims paid in full and an estimated
           dividend to unsecured creditors of 10% of allowed claims. The estimated plan term
           based on claims on file is 55 months.
       4. Part 3.3 of debtor’s plan provided for direct payments to American Honda Finance in
           the amount of $588.36 per month for a loan secured by a 2017 Honda H-RV.
       5. On April 2, 2021, this court granted the debtor’s motion to incur debt to replace the
           Honda with a Nissan Kicks with a monthly payment of $450 per month.
       6. The debtor’s plan payment should be increased by the amount of the reduction in his
           car payment.
       7. The debtor’s plan payment should be increased from $450 to $588.
       8. If the debtor’s plan payment is increased to $588 monthly for the remaining term of
           the plan, the estimated plan term will be reduced from 55 to 46 months.


     WHEREFORE, the Trustee prays that the debtor’s plan be modified to increase the
monthly plan payment to $588, and for such other and further relief as this court deems proper.


                                             Respectfully Submitted;
                                             Glenn Stearns, Trustee



                                             /s/ Glenn Stearns
                                             By: Glenn Stearns

Glenn Stearns, Chapter 13 Trustee
801 Warrenville Road, Suite 650
Lisle, IL 60532
(630) 9891-3888
